Pottle, J.
1. When the last day for tendering the bill of exceptions is Sunday, the following day.is superadded. Civil Code, § 4 (8) ; Morgan v. Perkins, 94 Ga. 353 (21 S. E. 574).
2. The evidence in this ease was weak and barely sufficient to support the verdict. The State proved that the property described in the indictment had been stolen and was found in the possession of the accused. His conduct and statements made by him upon the discovery of the property in his possession tended to negative the existence of criminal intent; but • this was solely a question for the jury, and, their verdict having been approved by the trial judge, this court has no authority to interfere.

Judgment affirmed.